Title: From George Washington to Thomas Jefferson, 20 March 1793
From: Washington, George
To: Jefferson, Thomas



Sir,
United States [Philadelphia] March 20th 1793

I have to request that it may be given in charge to the director of the mint, to take measures for collecting samples of foreign coins issued in the Year 1792, of the species which usually circulate within the United States, to examine by assays at the mint whether the same are conformable to the respective standards required, and to report the result, that the same may be made known by proclamation—agreeably to the Act entitled “An Act regulating foreign Coins, and for other purposes.”

Go: Washington

